Citation Nr: 0402695	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-03 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to monetary benefits under 38 U.S.C.A. § 1805 for 
spina bifida in a child of a Vietnam veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That decision denied entitlement to 
monetary benefits under 38 U.S.C.A. § 1805 for birth defects 
in the veteran's child.  

The appellant is the child of the veteran.  The Board notes 
that the claims file has been misplaced and an attempt has 
been made to reconstruct the information in the claims file 
primarily from evidence provided by the veteran; however, the 
reconstruction in incomplete.  Not included in the 
reconstructed claims file is the verification of the 
veteran's service.  Since a claim for monetary benefits under 
38 U.S.C.A. § 1805 is based on a veteran's service in Vietnam 
and presumed exposure to Agent Orange, verification of the 
veteran's service should be obtained and associated with the 
claims file, either by requesting another copy of the 
veteran's DD-214 from the veteran, or contacting the National 
Personnel Records Center (NPRC) for the necessary 
information.

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814(a)(2003).  
Within the meaning of this law "spina bifida" means any form 
and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. § 
3.814(c)(3)(2003).  The Board notes that this is the only 
birth defect which warrants the award of monetary benefits 
based on the herbicide exposure of the veteran. 

A hospital report from August 1967 shows that the appellant 
was born with an occipital meningocele.  A November 1974 
physical examination of the appellant shows a diagnosis of 
"status postoperative repair of occipital encephalocele at 
birth."  An October 1977 neurosurgery report notes a 
diagnosis of myelomeningocele.  In September 2002, T. Derbes, 
M.D., wrote that the appellant was presently in his care and 
carried diagnoses including history of occipital meningocele 
and history of C1 spina bifida.  He concurred with the 
contents of a letter from K. Elzawahry, M.D., dated in March 
2002, which described four clinically distinct spina bifidas.  
This letter from Dr. Elzawahry is not included in the claims 
file.  A publication of the National Information Center for 
Children and Youth with Disabilities, submitted in April 
2003, shows meningocele and myelomeningocele as two of the 
three general types of spina bifida.  

In a precedent opinion, VAOPGCPREC 5-99, the VA General 
Counsel held that 38 U.S.C.A. § 1802, Chapter 18 of Title 38, 
United States Code, applies to all forms of spina bifida 
other than spina bifida occulta, and that for purposes of 
that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The RO relied on this to deny the 
appellant's claim, noting that the appellant had been 
diagnosed with encephalocele and was therefore precluded from 
benefits under 38 U.S.C.A. § 1802 as a neural tube defect.  
The RO also noted that his diagnosis had been in the 
occipital area or "occiput", an area of the head, as 
opposed to the spine, and as such could not be spina bifida 
within the meaning of 38 U.S.C.A. § 1802.  However, 
38 U.S.C.A. § 1802 only states that "spina bifida" means any 
form and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002).  The Court of 
Appeals for Veterans Claims (COVC) has found that VAOPGCPREC 
5-99 is not necessarily binding on VA adjudicators in 
addressing this issue.  See Jones v. Principi, 16 Vet. App. 
219 (2002) (holding that the VA Office of General Counsel 
failed in VAOPGCPREC 5-99 to address what the broader "forms 
and manifestations of spina bifida" could be and that the 
Board erred in relying solely upon the definition of spina 
bifida set forth in the General Counsel opinion).  The Board 
is unable to determine from the medical evidence in the 
claims file whether the appellant has a "form and 
manifestation" of spina bifida and a medical opinion should 
be obtained to address this question.

The Board notes that the appellant has not been apprised of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) VCAA.  The RO should ensure 
compliance with the duty to notify and assist provisions of 
the (VCAA), to include notifying the claimant of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003).  The RO should review the record 
and send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA, to include 38 U.S.C. § 
5103(b).  The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the claimant 
which evidence the VA will obtain and 
which evidence the claimant is expected 
to present.

In so doing, the RO should assist in 
taking every action necessary to assist 
in determining whether the veteran's 
child has a form or manifestation of 
spina bifida.

2.  Verification of the veteran's 
service, to include qualifying service in 
Vietnam, should be obtained and 
associated with the claims file.  

3.  The RO should request identification 
from the appellant of all medical records 
pertinent to the current diagnosis of his 
claimed form or manifestation of spina 
bifida.  The RO should obtain appropriate 
releases and obtain the identified 
records, or, if the appellant prefers, he 
should obtain the records himself and 
submit them to the RO.  The Board is 
particularly interested in the contents 
of a letter from K. Elzawahry, M.D., 
dated in March 2002, which described four 
clinically distinct spina bifidas.

4.  After completion of the above, the RO 
should obtain a medical opinion from a 
physician expert in the field of spinal 
defects as to whether it is at least as 
likely as not that the veteran's child 
has a form or manifestation of spina 
bifida.  If the physician finds that 
physical examination of the veteran's 
child would be helpful in making such a 
determination, such an examination should 
be scheduled.  The physician should 
provide a rational for any opinion 
expressed, preferably with citation to 
the clinical record and medical 
literature.

5.  The RO should readjudicate the issue 
of entitlement to benefits under 38 
U.S.C.A. § 1805 for a child with a form 
or manifestation of spina bifida with 
consideration of all of the evidence 
added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in December 2002.

6.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the October 
2002 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the veteran 
until he is otherwise notified by the RO. By this action, the 
Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



